 

AGREEMENT OF MUTUAL UNDERSTANDING & SETTLEMENT

 

This Agreement is made and entered into this 18th day of September, 2014 by and
between DONALD SUTHERLAND (“Sutherland”), an individual currently residing in
the City of Mesa, AZ and JAMESON STANFORD RESOURCES CORPORATION, together with
its wholly owned subsidiary Bolcan Mining Corporation (collectively, the
“Company”) a public company with its principal office in the City of Tempe, AZ.
Sutherland and the Company, each a (“Party”) and collectively (the “Parties”).

 

R E C I T A L S

 

WHEREAS, on or about January 3, 2013 Sutherland entered into a non-binding
Memorandum of Understanding (the “MOU”) between Sutherland and The Bolcan Group,
LLC (“TBG”) purporting, inter alia, to contract for the sale of common shares of
the Company and grant a certain Royalty (the “Royalty”) amounting to “a minimum
royalty payment of $0.50 per metric tonne (approx. 2,200 lbs.) of ore sold until
principal monies are recooperated to Sutherland (sic), and

 

WHEREAS, under and in connection with the MOU Sutherland delivered $750,000 cash
to TBG, together with certain physical labor services of Sutherland, and

 

WHEREAS, the Company subsequently determined that Michael Stanford (“Stanford”)
was conducting an ongoing and pernicious fraud using the assets of the Company
and the guise of TBG to fraudulently collect and divert monies otherwise
purportedly to be used in connection with the ongoing mining operations of the
Company, and

 

WHEREAS, the Company filed suit in the 5th Judicial District Court of Utah
against Stanford in connection with his improper and fraudulent conduct in
complaint No. 140500023, which litigation is currently pending before the
courts, and

 

WHEREAS, certain controversy has arisen regarding the issuance of 5,360,000
shares of common stock of the Company and the Royalty to Sutherland in
connection with the MOU, and

 

WHEREAS, the Parties desire to resolve any and all disputes and controversies
between them regarding the 5,360,000 shares of common stock of the Company and
the Royalty.

 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH, that in consideration of the payment
of $10.00 by each party to the other, and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged and confirmed, the
Parties hereby agree as follows:

 

  1. Cancellation of MOU:           The Parties acknowledge and confirm that the
MOU, attached hereto as Exhibit “A”, is void ab initio and of no force or effect
and shall not be referenced as being valid or enforceable by Sutherland against
the Company.

 

 

 

 

  2. Return of Common Stock, Cancellation of Royalty:

 

Sutherland acknowledges and confirms that, as a result of the fact that the MOU
between himself and TBG is void ab initio and of no force or effect, the
delivery by the Company of 5,360,000 shares of its common stock to Sutherland
(the “Invalid Shares”) is also of no valid or legal effect. Accordingly, the
Parties have determined that the Invalid Shares shall be resolved by the
following actions:

 

  a. Sutherland shall return Three Million Eight Hundred and Sixty Thousand
(3,860,000) common shares of the Company (the “Cancellation Shares”); thereby
leaving Sutherland with good and valid title to One Million Five Hundred
Thousand (1,500,000) fully paid and non-assessable common shares of the Company
at an average cost of $0.50 per share (the “Settlement Shares”). For greater
certainty, nothing herein shall limit or restrict the number of shares of the
common stock of the Company that Sutherland may own or acquire through any
lawful means, and         b. Sutherland shall, and does hereby, irrevocably and
unconditionally surrender and waive any right, title or interest in and to the
Cancellation Shares, and         c. Sutherland shall, and does hereby,
irrevocably and unconditionally surrender and waive any right, title or interest
in and to the Royalty.

 

  3. Subscription:

 

Sutherland shall enter into a subscription agreement in respect of the
Settlement Shares to be dated and effective as of the original date of issuance
of the Invalid Shares.

 

  4. Miscellaneous:

  

  4.1 Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto,
whether so expressed or not.         4.2 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the state of Arizona
for all purposes and in all respects, without giving effect to the conflict of
law provisions thereof.         4.3 Integration; Amendment. This Agreement and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof, and supersede any previous agreement or understanding between or
among the parties with respect to such subjects. No party shall be liable or
bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended, waived, discharged, or terminated other than by a written instrument
signed by the party against whom enforcement of any such amendment, waiver,
discharge, or termination is sought.       4.4 Notices. All notices, requests,
demands, and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given on the date of service if served
personally on the party to whom notice is to be given, on the date of
transmittal of services via telecopy or electronic mail to the party to whom
notice is to be given (with a confirming copy being delivered within 24 hours
thereafter), or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or via overnight courier providing a receipt and properly addressed.
Any party may change its address for purposes of this paragraph by giving notice
of the new address to each of the other parties in the manner set forth above.

 



 

 

 

  4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.         4.6 Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable, or void, this Agreement shall continue in full force and
effect without said provision; provided that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to any
party.         4.7 Venue. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Arizona and to the
jurisdiction of the United States District Court for the District of Arizona for
the purpose of any suit, action, or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action, or other
proceeding arising out of or based upon this Agreement except in the state
courts of Arizona or the United States District Court for the District Court for
the District of Arizona, and (c) hereby waive, and agree not to assert, by way
of motion, as a defense, or otherwise, in any such suit, action or proceeding,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action, or proceeding is brought in an inconvenient
forum, that the venue of the suit, action, or proceeding is improper or that
this Agreement or the subject matter hereof may not be enforced in or by such
court.         4.8 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

IN WITNESS WHEREOF, the Company and Sutherland have executed this Agreement as
of the date first above written.

 

JAMESON STANFORD RESOURCES CORPORATION                 By: /s/ Donna S. Moore  
By: /s/ Donald Sutherland   Donna S. Moore, CFO     Donald Sutherland

 



 

 

 

